EXECUTION VERSION





SUBORDINATION AGREEMENT


THIS SUBORDINATION AGREEMENT (this “Agreement”) dated as of June 2, 2020, is
made by and among IRS PARTNERS NO.  19, L.P., a Delaware limited partnership
(the “Subordinated Creditor”) for itself and its affiliates, RCM TECHNOLOGIES,
INC., a Nevada corporation (“RCM”), the subsidiaries of RCM listed on the
signature pages hereto (collectively, with RCM, the “Borrowers”), and CITIZENS
BANK, N.A., as administrative agent (together with its successors and assigns in
such capacity, the “Senior Agent”) for itself and the other Lenders (as that
term is defined in the Credit Agreement defined below).


Background


A. The Senior Agent, the Borrowers, and the Lenders entered into that certain
Third Amended and Restated Loan Agreement dated as of August 9, 2018 (as amended
through the date hereof and as the same may be further amended, restated,
modified, supplemented and/or replaced from time to time, the “Credit
Agreement”), pursuant to which the Lenders agreed to extend credit to the
Borrowers on the terms and conditions described therein.


B. Subject to the terms of that certain Amendment No. 2 to Third Amended and
Restated Loan Agreement dated as of the date hereof (the “Amendment”), the
Borrowers have requested that the Senior Agent and the Lenders amend the Credit
Agreement to allow, among other things, RCM to (i) purchase 1,858,139 shares of
its common stock pursuant to the terms and provisions of that certain Stock
Purchase Agreement dated as of the date hereof to which RCM is a party (as the
same may be amended, restated, modified, supplemented and/or replaced from time
to time, the “SPA”), and (ii) incur, in favor of the Subordinated Creditor,
certain indebtedness in connection therewith in the principal amount of
$2,229,766.80, which indebtedness is to be evidenced by that certain 9%
Subordinated Note, dated as of the date hereof, executed by RCM in favor of the
Subordinated Creditor (as the same may be amended, restated, modified,
supplemented and/or replaced from time to time, the “Subordinated Note” and,
together with the SPA, the “Subordinated Debt Documents”), and one of the
conditions to the effectiveness of the Amendment is that the Subordinated
Creditor, the Borrowers and the Senior Agent enter into this Agreement pursuant
to which the Subordinated Creditor and the Borrowers agree that certain
obligations of the Borrowers owed to the Subordinated Creditor shall be
subordinate to the obligations of the Borrowers owed to the Senior Agent and/or
the Lenders (collectively, the “Senior Creditors”).


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, and in
consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:


1. DEFINITIONS.  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The following
terms, as used herein, shall have the following meanings:



--------------------------------------------------------------------------------



“Enforce Remedies” or “Enforcing Remedies” shall mean any action to enforce or
attempt to enforce any right or remedy available to the Subordinated Creditor or
the Senior Agent, as applicable, with respect to the Subordinated Obligations or
the Senior Obligations under the Subordinated Debt Documents or the Loan
Documents, as applicable, or under any applicable law.  Without expanding any
rights available to any Person (including, for the avoidance of doubt, not
implying that any rights as a secured creditor would be applicable to a holder
of the Subordinated Obligations) such rights and remedies may include, among
other things, any action to (a) repossess, replevy, attach, garnish, levy upon,
collect the proceeds of, foreclose or realize any lien upon, sell, liquidate or
otherwise dispose of or otherwise restrict or interfere with the use of, any
collateral, whether by judicial action, under power of sale, by self-help
repossession, by recoupment, by notification to account obligors or by the
exercise of any rights or remedies of a “secured party” under Article 9 of the
UCC, or otherwise, (b) commence or pursue any judicial, arbitral or other
proceeding or legal action of any kind seeking injunctive or other equitable
relief to prohibit, limit or impair the commencement or pursuit by the Senior
Agent of any of its rights or remedies with respect to the Collateral under or
in connection with the Loan Documents or otherwise available under applicable
law with respect to collateral; (c) take from or for the account of any Borrower
or subsidiary or affiliate thereof by set-off or in any other manner, the whole
or any part of any moneys which may now or hereafter be owing by such Borrower,
(d) sue for payment of, or to initiate or participate with others in any suit,
action or proceeding against a Borrower or any subsidiary or affiliate thereof
to (i) enforce payment or to collect the whole or any part of the applicable
debt or (ii) commence judicial enforcement of any of the rights and remedies
under the Subordinated Debt Documents, the Loan Documents or applicable law, (e)
accelerate debt, (f) require a Borrower or any subsidiary or affiliate thereof
to sell assets or engage in a plan to sell assets as a condition to an amendment
or waiver, or (g) join with any other creditor in the commencement of any
Insolvency Proceeding (as defined below) or take any action under the provisions
of any state or federal law, including, without limitation, the Uniform
Commercial Code, or under any contract or agreement, to enforce, foreclose upon,
take possession of or sell any property or assets of a Borrower or any
subsidiary or affiliate thereof.


“Senior Obligations” shall mean all obligations, liabilities and indebtedness of
any nature of each Borrower from time to time owed to the Senior Agent or any
other Senior Creditor or any affiliate thereof under the Loan Documents or any
supplements thereto (including any credit, if any, extended in an Insolvency
Proceeding by any Senior Creditor), including, without limitation, the principal
amount of all debts, claims and indebtedness, obligations under hedging
agreements or in connection with banking, cash management and treasury services,
if any, accrued and unpaid interest and all fees, costs and expenses, whether
primary, secondary, direct, contingent, fixed or otherwise, heretofore, now and
from time to time hereafter owing, due or payable, whether before or after the
institution of Insolvency Proceeding, including any amendments, modifications,
increases, supplements, renewals or extensions thereof (and expressly including
any interest accruing thereon after the commencement of an Insolvency Proceeding
whether or not such interest is an allowed claim) and expressly including the
Secured Obligations.
-2-

--------------------------------------------------------------------------------





“Subordinated Obligations” shall mean all obligations now existing or hereafter
arising, contingent or absolute, matured or unmatured, of RCM or any other
Borrower to the Subordinated Creditor under, arising out of or in connection
with the Subordinated Debt Documents or any agreement entered into in connection
therewith or related thereto, whether arising before, during or after the
initial term or any renewal term of the Subordinated Debt Documents or before or
after the commencement of any Insolvency Proceeding (and including, without
limitation, any interest, fees, costs, expenses and other amounts, which would
accrue and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such Insolvency
Proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured.


“Termination Date” shall mean the date that is 91 days after the date that the
Senior Obligations (other than unasserted contingent indemnification and
unasserted expense reimbursement obligations, in each case, not yet due and
payable) have been paid in full in cash and all commitments to extend additional
credit thereunder shall have terminated.


2. REPRESENTATIONS AND WARRANTIES.  The Subordinated Creditor hereby represents
and warrants to the Senior Agent as follows:
2.1 Existence.  It is a limited partnership duly formed and validly existing in
good standing under the laws of the jurisdiction of its formation.
2.2 Authority.  The execution, delivery and performance of this Agreement (a)
have been duly authorized by all necessary limited partnership action on behalf
of the Subordinated Creditor, and (b) do not violate any provision of the
organizational documents of the Subordinated Creditor.
2.3 No Conflict.  The execution, delivery and performance of this Agreement do
not violate any law, rule or regulation applicable to the Subordinated Creditor,
any judicial, governmental or regulatory order binding upon the Subordinated
Creditor and do not violate, result in the breach of, constitute a default or
require any consent under any contract, agreement, indenture or instrument to
which the Subordinated Creditor is a party or by which it or its property may be
bound other than those consents that have been obtained and are in full force
and effect.
2.4 Enforceability.  This Agreement has been duly and validly executed and
delivered by the Subordinated Creditor and constitutes the legal, valid and
binding obligation of the Subordinated Creditor, enforceable against it in
accordance with its terms, subject as to enforceability (a) under applicable
insolvency law in an Insolvency Proceeding of the Subordinated Creditor and (b)
to the application of general principles of equity (regardless of whether
considered in a proceeding in equity or at law).
2.5 Approvals.  No governmental or other approval is required in connection with
the execution and delivery by, and the performance of the obligations of, the
Subordinated Creditor under this Agreement.
-3-

--------------------------------------------------------------------------------



2.6 Subordinated Obligations.  The Subordinated Obligations are unsecured and
create no encumbrances on any assets of RCM or any other Borrower.
3. SUBORDINATION PROVISIONS.
3.1 Subordination.  The Subordinated Creditor hereby agrees that the
Subordinated Obligations are and shall be subordinate and subject in right of
payment to (a) the prior termination of all commitments of the Senior Creditors
to advance any funds to the Borrowers under the terms of the Loan Documents and
(b) the prior indefeasible payment in full in cash of all of the Senior
Obligations (other than unasserted contingent indemnification and unasserted
expense reimbursement obligations, in each case, not yet due and payable),
whether or not the Senior Obligations have been voided, disallowed or
subordinated pursuant to Sections 510, 547 or 548 of the Bankruptcy Code or any
applicable state or federal fraudulent conveyance, preference or similar laws. 
Without limiting the foregoing, the Subordinated Creditor also hereby agrees
that, except as otherwise expressly provided in Section 3.2 of this Agreement,
(i) it will not ask, demand, sue for, take or receive from RCM or any other
Borrower, by set-off or in any other manner, payment of the whole or any part of
the Subordinated Obligations, and (ii) without limiting the generality of clause
(i) of this Section 3.1, it will not take any action to collect, demand payment
of or accelerate all or any portion of the Subordinated Obligations (other than
the filing of appropriate proofs of claim or any other similar action necessary
to preserve its claim against a Borrower) or Enforce Remedies against the
Borrower that it may have in respect of the Subordinated Obligations.
3.2 Permitted Payments and Accruals.  Nothing in this Agreement shall limit the
right of the Subordinated Creditor to:
(a) accrue any amounts owing in respect of the Subordinated Obligations at any
time; or
(b) so long as no Event of Default is then outstanding, receive from RCM or any
other Borrower regularly scheduled payments of interest pursuant to the terms of
the Subordinated Debt Documents.
3.3 Blockage in Connection with Senior Obligations Default.  The Subordinated
Creditor and the Borrowers hereby agree that, if an Event of Default is then
outstanding, no Borrower shall make and the Subordinated Creditor shall not
accept, prior to the Termination Date, any payments on the Subordinated
Obligations (including without limitation regularly scheduled payments of
interest), whether or not the Senior Obligations have been voided, disallowed or
subordinated pursuant to Sections 510, 547 or 548 of the Bankruptcy Code or any
applicable state or federal fraudulent conveyance, preference or similar laws.
3.4 Distributions, Etc.  In furtherance of, and not in limitation of, the
subordination provided for herein, the Subordinated Creditor further agrees as
follows:
-4-

--------------------------------------------------------------------------------



(a) In the event of any distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of a Borrower or the proceeds thereof, to creditors of a
Borrower, or upon any repayment of indebtedness of a Borrower, by reason of (1)
the liquidation, dissolution or other winding up, partial or complete, of such
Borrower, such Borrower’s assets, or such Borrower’s business, or (2) any
receivership, insolvency proceeding, assignment for the benefit of creditors or
other proceeding under any Debtor Relief Laws (each, an “Insolvency
Proceeding”), then and in any such event:
(i) the Subordinated Creditor will receive no payments until the Senior
Obligations have been indefeasibly paid in full in cash;
(ii) any payment or distribution of any kind or character, whether in cash,
securities or other property which, but for this Agreement, would be payable or
deliverable upon or with respect to any or all of the Subordinated Obligations,
shall instead be paid or delivered directly to the Senior Agent for application
to the Senior Obligations, whether then due or not due, until the Senior
Obligations (other than unasserted contingent indemnification and unasserted
expense reimbursement obligations, in each case, not yet due and payable) shall
have been indefeasibly paid in full in cash; and
(iii) the Subordinated Creditor hereby irrevocably authorizes and empowers the
Senior Agent to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor, and to file and/or vote claims and
take such other action in any Insolvency Proceeding, in the Senior Agent’s (or
any Lender’s) name or in the name of the Subordinated Creditor, or otherwise, as
the Senior Agent may deem necessary or advisable for the enforcement of this
Agreement (including, without limitation, the filing of any proof of claim in
respect of the Subordinated Obligations and voting such claim in any Insolvency
Proceeding of a Borrower).  In furtherance of the foregoing, the Subordinated
Creditor agrees duly and promptly (in each case at the sole cost and expense of
the Borrowers) (A) to take such action as may be reasonably requested by the
Senior Agent to assist in the collection of the Subordinated Obligations for the
account of the Senior Agent (and the Lenders), (B) to file appropriate proofs of
claim in respect of the Subordinated Obligations, and (C) to execute and deliver
to the Senior Agent on demand such powers of attorney, proofs of claim,
assignments of claim or other instruments as may be reasonably requested by the
Senior Agent to enable the Senior Agent to enforce any and all claims upon or
with respect to the Subordinated Obligations, and to collect and receive any and
all payments or distributions which may be payable or deliverable at any time
upon or with respect to the Subordinated Obligations.
3.5 Turnover.  If any payment, distribution of any assets or security or
proceeds of any assets or security are received by the Subordinated Creditor
upon or in respect of the Subordinated Obligations in contravention of the
provisions hereof (including, without limitation, Sections 3.1 and 3.4(a)), the
Subordinated Creditor will forthwith deliver the same to the Senior Agent in the
form received (except for the endorsement or assignment of the Subordinated
Creditor where necessary), for application to the Senior Obligations, whether
then due or not due, and, until so delivered, the same shall be held in trust by
the Subordinated Creditor for the benefit of the Senior Agent and the Lenders. 
In the event of the failure of the Subordinated Creditor to make any such
endorsement or assignment, the Senior Agent, or any of its officers or
employees, are hereby irrevocably authorized to make the same.
-5-

--------------------------------------------------------------------------------



3.6 Continuing Subordination, Etc.  The subordination effected by this Agreement
is a continuing subordination, and shall remain in full force and effect until
the Termination Date.  Without limiting the generality of the foregoing, the
obligations of the Subordinated Creditor shall not be released, discharged or in
any way affected by any circumstance or condition (whether or not the
Subordinated Creditor shall have any notice or knowledge thereof) including,
without limitation, any amendment or modification of or supplement to the Credit
Agreement or any other Loan Document (including, without limitation, increasing
the amount or extending the maturity of the Senior Obligations); any waiver,
consent, extension, indulgence or other action or inaction under or in respect
of any such agreements or instruments, or any exercise or failure to exercise of
any right, remedy, power or privilege under or in respect of any such agreements
or instruments, or any exercise or failure to exercise of any right, remedy,
power or privilege under or in respect of any such agreements or instruments;
any invalidity or unenforceability, in whole or in part, of any term hereof or
of the Credit Agreement or any other Loan Document; any failure on the part of a
Borrower or any other Person for any reason to perform or comply with any term
of the Credit Agreement or any other Loan Document; any furnishing or acceptance
of any additional security or guaranty; any release of the Subordinated Creditor
or any other Person or any release of any or all security or any or all
guarantees for the Senior Obligations, whether any such release is granted in
connection with a Insolvency Proceeding or otherwise; any Insolvency Proceeding
with respect to the Subordinated Creditor or any other Person or their
respective properties or creditors; the application of payments received by the
Senior Agent or any Lender from any source that were lawfully used for some
other purpose, which lawfully could have been applied to the payment, in full or
in part, of the Senior Obligations; or any other occurrence whatsoever, whether
similar or dissimilar to the foregoing.  Without limiting the generality of the
foregoing, at any time that the Credit Agreement is amended to increase the
amount of the Secured Obligations or any supplement including any credit
extended in an Insolvency Proceeding, the amount of the Senior Obligations shall
be accordingly increased.
3.7 Waiver of Notice.  The Subordinated Creditor hereby unconditionally waives
notice of the incurring of the Senior Obligations or any part thereof and
reliance by the Senior Agent or any Lender upon the subordination of the
Subordinated Obligations to the Senior Obligations and any other similar notice
provided by law or contract.
3.8 Subrogation.  The Subordinated Creditor hereby waives any and all rights of
subrogation, reimbursement, or indemnity whatsoever in respect of the
Subordinated Obligations arising out of remedies exercised by the Senior Agent
hereunder until after the Termination Date.
3.9 Certain Covenants of Subordinated Creditor.
(a) The Subordinated Creditor agrees that (i) promptly upon the written request
of the Senior Agent, the Subordinated Creditor shall take such other action as
may be reasonably requested by the Senior Agent to protect the rights of the
Senior Agent and the other Senior Creditors under this Agreement or effectuate
the subordination provided herein (at the sole cost and expense of the
Borrowers), (ii) the Subordinated Obligations shall not at any time be secured
by any lien or security interest on property of any Borrower or affiliate
thereof nor shall they be guaranteed by any Borrower or any affiliate of any
Borrower, and (iii) none of the Subordinated Obligations shall be sold, pledged,
encumbered, assigned or otherwise transferred to any Person or shall be
compromised or forgiven; provided, however, that the Subordinated Creditor may
assign the Subordinated Obligations if (a) the Senior Agent provides written
consent, such consent not to be unreasonably withheld, conditioned or delayed,
and (b) such assignee or assignees agree to be bound by the terms of this
Agreement.
-6-

--------------------------------------------------------------------------------



(b) The Subordinated Creditor agrees not to initiate, prosecute or participate
in any claim, action or other proceeding challenging the enforceability, amount,
validity, perfection or priority of any portion of the Senior Obligations or any
liens and security interests securing any portion of the Senior Obligations
either in the context of an Insolvency Proceeding or otherwise.
(c) The Subordinated Creditor agrees that it will not object to or oppose any
cash collateral usage or debtor-in-possession financing or any sale or other
disposition of any property securing all of any part of the Senior Obligations
free and clear of the Subordinated Obligations under Section 363 of the
Bankruptcy Code or any other law applicable in an Insolvency Proceeding, if the
Senior Agent has consented to such sale or disposition.
(d) The Subordinated Creditor agrees that the Senior Obligations shall continue
to be treated as Senior Obligations and the provisions of this Agreement shall
continue to govern the relative rights and priorities of the Senior Creditors
and the Subordinated Creditor even if all or part of the Senior Obligations or
the Liens or security interests securing the Senior Obligations are
subordinated, set aside, avoided, invalidated, or disallowed in connection with
any such Insolvency Proceeding, and this Agreement shall be reinstated if at any
time any payment of any of the Senior Obligations is rescinded or must otherwise
be returned by any holder of Senior Obligations or any representative of such
holder.
(e) The Subordinated Creditor agrees to execute, verify, deliver, and file any
proofs of claim in respect of the Subordinated Obligations reasonably requested
by the Senior Agent in connection with any Insolvency Proceeding and hereby
irrevocably authorizes the Senior Agent to file proofs of claim on behalf of the
Subordinated Creditor upon the failure of the Subordinated Creditor to do so. 
For the avoidance of doubt, the Senior Agent shall have no affirmative
obligation to file any such proof of claim on behalf of the Subordinated
Creditor.  The Subordinated Creditor agrees not to support any plan of
reorganization in any Insolvency Proceeding that does not provide for the prior
payment in full in cash of the Senior Obligations (other than unasserted
contingent indemnification and unasserted expense reimbursement obligations, in
each case, not yet due and payable) and will not oppose a plan supported by
Senior Creditors or take other actions inconsistent with this Agreement.  The
Senior Agent shall be allowed to prosecute the claims of the Subordinated
Creditor on behalf of the Subordinated Creditor in any Insolvency Proceeding.
(f) The Subordinated Creditor shall cause the Subordinated Note, at all times,
to bear a prominent legend stating that the Subordinated Note is subject to the
terms of this Agreement and may not be paid or transferred in violation of this
Agreement.
3.10  Amendments to Subordinated Debt Documents.  The Subordinated Creditor
agrees that, without the prior written consent of the Senior Agent (which
consent may be withheld by the Senior Agent in its sole discretion), it will not
enter into any amendments to the Subordinated Debt Documents. Without limiting
the foregoing, the Subordinated Debt Documents shall have no negative pledge, no
financial covenants and no covenants which are more stringent than those set
forth in the Loan Documents.  The Subordinated Creditor and RCM agree to enter
into such amendments to the Subordinated Debt Documents as may be necessary to
incorporate the terms of this Section 3.10 but the failure to do so shall not
impair the effectiveness of this Section 3.10, the terms of which shall be
deemed incorporated into the Subordinated Debt Documents.
-7-

--------------------------------------------------------------------------------



3.11 Standstill on Enforcement of Remedies.  The Subordinated Creditor agrees
that at any time prior to the Termination Date, if there is an “event of
default” under the Subordinated Debt Documents, the Subordinated Creditor will
refrain from Enforcing Remedies until the Termination Date has occurred.
3.12 No Cross-Default.  The Subordinated Creditor agrees that the Subordinated
Debt Documents and any other document executed in connection with the
Subordinated Obligations shall not contain a cross-default or cross-acceleration
to Defaults or Events of Default under the Credit Agreement.
3.13 Reliance By Senior Creditors.  The Subordinated Creditor acknowledges that
the Senior Creditors, in determining to acquire and retain the Senior
Obligations, have relied upon the subordination of the Subordinated Obligations
to the Senior Obligations as provided herein.
4. TERMINATION OF AGREEMENT.  On the Termination Date, this Agreement and all
other rights and obligations granted hereby or arising hereunder shall
terminate.  If, for any reason, any or all of the Senior Creditors are required
to return any funds they received in respect of the Senior Obligations, this
Agreement and all obligations hereunder shall be reinstated.
5. PAYMENT OF COSTS AND EXPENSES.
5.1 Payment of Costs and Expenses.  Without limiting any other cost
reimbursement provisions in the Loan Documents, upon demand, RCM shall pay to
the Senior Agent the amount of any and all reasonable expenses incurred by the
Senior Agent hereunder or in connection herewith, including, without limitation
those that may be incurred in connection with (a) the administration of this
Agreement, (b) the exercise or enforcement of any of the rights of the Senior
Agent hereunder or (c) the failure of the Subordinated Creditor to perform or
observe any of the provisions hereof.
5.2 Senior Obligations.  Any amounts payable pursuant to this Section 5 shall be
Senior Obligations.
6. MISCELLANEOUS.
-8-

--------------------------------------------------------------------------------



6.1 Counterparts; Integration; Effectiveness.  This Agreement, the Loan
Documents and any separate letter agreements with respect to fees payable to the
Senior Agent constitute the entire agreement among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the Senior
Agent, the Subordinated Creditor and the Borrowers and when the Senior Agent
shall have received counterparts hereof that, when taken together, bear the
signature of each of the parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery of an executed signature page counterpart
hereof by telecopy, emailed .pdf or any other electronic means that reproduces
an image of the actual executed signature page shall be effective as delivery of
a manually executed counterpart hereof.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic
association of signatures and records on electronic platforms, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, any other similar state laws based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code, each
as amended, and the parties hereto hereby waive any objection to the contrary,
provided that (a) nothing herein shall require the Senior Agent to accept
electronic signature counterparts in any form or format and (b) the Senior Agent
reserves the right to require, at any time and at its sole discretion, the
delivery of manually executed counterpart signature pages to this Agreement and
the parties hereto agree to promptly deliver such manually executed counterpart
signature pages.
    6.2 Specific Performance.  The Subordinated Creditor hereby authorizes the
Senior Agent to demand specific performance of this Agreement at any time when
the Subordinated Creditor shall have failed to comply with any provision hereof,
and the Subordinated Creditor hereby irrevocably waives any defense based on the
adequacy of a remedy at law which might be asserted as a bar to the remedy of
specific performance hereof in any action brought therefor.


6.3 Successors and Assigns.  Except as otherwise provided in the Credit
Agreement, the Senior Agent may assign or transfer this Agreement and any or all
rights or obligations hereunder without the consent of the Subordinated
Creditor.  The Subordinated Creditor shall not assign or transfer this Agreement
or any rights or obligations hereunder without the prior written consent of the
Senior Agent or as expressly provided in this Agreement.  Notwithstanding the
foregoing, if there should be any assignment of any rights or obligations by
operation of law or in contravention of the terms of this Agreement or
otherwise, then all covenants, agreements, representations and warranties made
herein or pursuant hereto by or on behalf of the Subordinated Creditor shall
bind the successors and assigns of the Subordinated Creditor, together with the
preexisting Subordinated Creditor, whether or not such new or additional Persons
execute a joinder hereto or assumption hereof.  The rights and privileges of the
Senior Agent under this Agreement shall inure to the benefit of its successors
and assigns.  All promises, covenants and agreements of the Subordinated
Creditor contained in this Agreement shall be binding upon personal
representatives, heirs, successors and assigns of such Person.
-9-

--------------------------------------------------------------------------------



6.4 Amendments and Waivers.  The terms of this Agreement may be waived, altered
or amended only by an instrument in writing duly executed by the Subordinated
Creditor and the Senior Agent.
6.5 Notices.  All notices, requests, demands, directions and other
communications provided under this Agreement shall be in writing (which includes
electronic mail (“e-mail”)), and shall be deemed to have been duly delivered and
received if delivered (i) personally at the time delivered in person, (ii) by
facsimile transmission to the facsimile number specified below at the time of
written confirmation of receipt, (iii) if sent by e-mail to the e-mail address
specified below between the hours of 8:30 AM and 4:30 PM Eastern Time on a
Business Day, on such Business Day (and if not sent between 8:30 AM and 4:30 PM
Eastern Time, then on the subsequent Business Day to the date such e-mail is
sent), unless such sender received a “bounce-back” or similar message upon
transmission, (iv) by overnight delivery to the address specified below with a
reputable national overnight delivery service on the Business Day following the
date the notice is given to the overnight service, or (v) by mail or by
certified mail to the address specified below, return receipt requested and
postage prepaid, two Business Days after the date such notice is deposited with
the United States Postal Service.  If notice is given to a party, it shall be
given at the address, facsimile number or e-mail address for such party set
forth below.  It shall be the responsibility of the parties to notify the other
parties in writing of any name, e-mail address, mailing address or facsimile
number changes.  With respect to notice given under clause (ii) or (iii) above,
the party giving notice may also deliver notice by another method described
above, which subsequent delivery shall not affect the deemed timing of delivery
and receipt of such notice.
If to the Subordinated Creditor, then to:


IRS Partners No.  19, L.P.
c/o M20, Inc., its General Partner
515 South Figueroa, Suite 650
Los Angeles, California 90071
Attn: Michael F. O’Connell, President
Email:____________________
Phone:____________________




If to a Borrower, then to:


RCM Technologies, Inc.
2500 McClellan Avenue, Suite 350
Pennsauken, New Jersey 08109
Attn:  Kevin D. Miller, Chief Financial Officer
Email: kevin.miller@rcmt.com
Phone: (856) 356-4569


-10-

--------------------------------------------------------------------------------





With a copy (which shall not constitute notice) to:


White & Williams, LLP
1800 One Liberty Place
Philadelphia, Pennsylvania  19103
Attention: Jennifer Santangelo, Esquire
Email: santangeloj@whiteandwilliams.com
Phone: (215) 864-7199




If to the Senior Agent, then to:


Citizens Bank, N.A.
One Logan Square
130 N. 18th Street, Suite 1310
Philadelphia, PA 19103
Attention: Lisa S. Williams, Senior Vice President
Email: lisa.williams@citizensbank.com
Phone: (267) 671-1203




With a copy (which shall not constitute notice) to:


Archer & Greiner, P.C.
One Centennial Square
33 East Euclid Avenue
Haddonfield, NJ 08033
Attention: Deborah Hays, Esquire
E-mail: dhays@archerlaw.com
Phone: 856-354-3089




6.6 Descriptive Headings.  The descriptive headings of the several sections of
this Agreement are inserted for convenience only and shall not affect the
meaning or construction of any of the provisions of this Agreement.
6.7 Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision of this Agreement shall be invalid, illegal
or unenforceable for any reason, the validity, legality and enforceability of
the remaining provisions shall not be affected or impaired thereby.  Any
invalidity, illegality or unenforceability of any term or provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of any such term or provision in any other jurisdiction.
6.8 Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
Commonwealth of Pennsylvania (excluding the laws applicable to conflicts or
choice of law).
-11-

--------------------------------------------------------------------------------



6.9 Submission to Jurisdiction.  Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the federal and state courts of the Commonwealth of Pennsylvania
located in Philadelphia County and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Pennsylvania State court or, to the fullest extent permitted by applicable law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Senior Agent may
otherwise have to bring any action or proceeding relating to this Agreement
against a Borrower or Subordinated Creditor or any of their respective
properties in the courts of any jurisdiction.
6.10 Waiver of Objection to Venue.  Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement in any court referred
to in the preceding Section 6.9.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
6.11 Service of Process.  Each of the parties hereto irrevocably consents to
service of process in the manner provided for notices in Section 6.5.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
6.12 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


[Signature Pages Follow]
-12-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.



IRS PARTNERS NO.  19, L.P., as Subordinated Creditor
 
BY: M20, INC., its General Partner
   
By: /s/ Michael F. O’Connell
Name:  Michael F. O’Connell
Title:  President
   
CITIZENS BANK, N.A., in its capacity as Senior Agent
 
By: /s/ Lisa S. Williams

Name: Lisa S. Williams
Title: SVP

   
RCM TECHNOLOGIES, INC,, as a Borrower
 
By: /s/ Kevin D. Miller
Name:  Kevin D. Miller
Title:  CFO
   
RCM TECHNOLOGIES (USA), INC., as a Borrower
 
By: /s/ Kevin D. Miller
Name:  Kevin D. Miller
Title:  CFO
   
RCMT DELAWARE, INC., as a Borrower
 
By: /s/ Kevin D. Miller
Name:  Kevin D. Miller
Title:  CFO








--------------------------------------------------------------------------------









RCM TECHNOLOGIES CANADA CORP., as a Borrower
 
By: /s/ Kevin D. Miller
Name:  Kevin D. Miller
Title:  CFO
   
RCMT EUROPE HOLDINGS, INC., as a Borrower
 
By: /s/ Kevin D. Miller
Name:  Kevin D. Miller
Title:  CFO









